COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Elder and Lemons
Argued at Chesapeake, Virginia


CLABON TERRELL STEWARD
                                         MEMORANDUM OPINION * BY
v.   Record No. 2829-98-1                JUDGE DONALD W. LEMONS
                                            DECEMBER 21, 1999
COMMONWEALTH OF VIRGINIA


        FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                     Robert W. Curran, Judge

          (Theophlise L. Twitty; Jones and Twitty, on
          brief), for appellant. Appellant submitting
          on brief.

          Donald E. Jeffrey, III, Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.


     Clabon Terrell Steward appeals from his bench trial

convictions for marital sexual battery and two misdemeanor

charges of assault and battery.   On appeal, he contends that the

evidence is insufficient to sustain the convictions.    Finding no

error, we affirm appellant's convictions.

     The parties are familiar with the facts of the case and

because this opinion has no precedental value it is not

necessary to recite them.

     The only sufficiency argument Steward maintains on appeal

is that in order to convict him under Code § 18.2-67.2:1, the

     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
Commonwealth must prove that the parties were living "separate

and apart."   However, the only sufficiency argument Steward made

to the trial court was that the Commonwealth had not presented

corroborative medical testimony and that the police officer did

not describe any vaginal injury to the victim.    Accordingly,

Steward is barred from raising this new issue for the first time

on appeal.    See Rule 5A:18.   A challenge to the sufficiency of

the Commonwealth's evidence is waived if not raised with some

specificity in the trial court.     See Mounce v. Commonwealth, 4

Va. App. 433, 435, 357 S.E.2d 742, 744 (1987).    A reason not

asserted at trial as to why the evidence is insufficient is not

considered on appeal.    See Floyd v. Commonwealth, 219 Va. 575,

584, 249 S.E.2d 171, 176 (1978).    Moreover, the record does not

reflect any reason to invoke the good cause or ends of justice

exceptions to Rule 5A:18.

     On the issues that are preserved for appeal, upon familiar

principles, we state the evidence in the light most favorable to

the Commonwealth, granting to it all reasonable inferences

fairly deducible therefrom.     See Martin v. Commonwealth, 4 Va.

App. 438, 443, 358 S.E.2d 415, 418 (1987).    "The credibility of

the witnesses and the weight accorded the evidence are matters

solely for the fact finder who has the opportunity to see and

hear that evidence as it is presented."     Sandoval v.

Commonwealth, 20 Va. App. 133, 138, 455 S.E.2d 730, 732 (1995).

The judgment of the trial court sitting without a jury is

                                 - 2 -
entitled to the same weight as a jury verdict and will not be

set aside unless it appears from the evidence that the judgment

is plainly wrong or without evidence to support it.    See Martin,

4 Va. App. at 443, 358 S.E.2d at 418.

     With respect to the charge of assault and battery on April

18, 1998, Steward maintains that the incident was "mutual

combat."    The evidence reveals that Steward "slammed" his wife

into a wall, pushed her onto a bed, pinned her down and twice

struck her in the face.   Her response of grabbing Steward's

groin and striking him in response did not make the combat

mutual.    For combat to be mutual, "it must have been voluntarily

and mutually entered into by both or all parties to the affray."

Lynn v. Commonwealth, 27 Va. App. 336, 356, 499 S.E.2d 1, 10-11

(1998).

     With respect to the charge of assault and battery on May

19, 1998, Steward claims that his wife used a knife to attack

him and that he responded in self-defense.

     The trial judge resolved these factual disputes against

Steward.    Upon review of the record, we cannot say that the

trial court was plainly wrong or without evidence to support the

decision.

     The convictions are affirmed.

                                                          Affirmed.




                                - 3 -